UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6000


ANTHONY Q. KELLY,

                    Plaintiff - Appellant,

             v.

Mr. STEPHEN T. MOYER, Secretary of Maryland Department of Public Safety
and Correctional Services; STATE OF MARYLAND; FRANK B. BISHOP, JR.,
Warden; RICHARD S. RODERICK, Case Management Manager,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:16-cv-04143-RDB)


Submitted: November 13, 2018                                Decided: November 21, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Quentin Kelly, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony Quentin Kelly appeals the district court’s orders denying relief on his 42

U.S.C. § 1983 (2012) complaint and his motion for reconsideration. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Kelly v. Moyer, No. 1:16-cv-04143-RDB (D. Md. Aug. 14 & Nov. 9,

2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2